DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 15 January 2021 has been entered.

Acknowledgements
This Office action is in response to the RCE filed on 15 January 2021. 
Claims 1-50 are canceled.
Claims 51-78 are examined.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 52, 59, 66 and 73 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 52, 59, 66 and 73 are indefinite because the claims recite the limitation of ‘Linux operating system’ as such claiming the trademark. 
The applicants may overcome this rejection by removing the reference to the trademark.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-56, 58-63, 65-70 and 72- 77 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Swanson (US 2002/0013784) in view of Leem (US 7,044,741) and in view of Qureshey (US 2002/0002039).
With respect to claims 51, 58, 65 and 72:
Swanson discloses a cellular client electronic device for, when the cellular client electronic device is in operation, wirelessly communicating 
an antenna assembly for use, at least in part, in wireless communication with the remote server system via the Internet network, when the cellular client electronic device is in the operation (“The audio data file is transferred from the service provider server to a data transmitting device and wirelessly transmitted to a data receiving and playback device.”, [0009]);
a display subsystem (“The method of claim 12 wherein said output device is the display of a cellular phone.”, Claim 22)
a processor (“It is envisioned that a single ASIC package may provided for operation in each of the gateway 58, NBS/PC 48, playback station 52, headset 66, and cellular telephone 64. The ASIC contains the following circuitry the design of which is well understood: Bluetooth transceiver, voice recognition, voice synthesis, digital-to-
storage to store, at least in part, client application instructions executed, at least in part, by the processor, the client application instructions (“The electronically eraseable programmable read only memory (EEPROM) 82 is provided as the storage device for the speech recognition engine as well as other updateable data. Examples the data that may be stored in the EEPROM 82 include preprogrammed vocabulary for use in connection with the speech recognition engine, speaker dependent learned vocabulary, digitally recorded playlist names for music files, and indices for playlists and learned vocabulary.”, [0037]), when executed, at least in part, by the processor resulting, at least in part, in the cellular client electronic device being configured for performance of operations comprising:
at least in part, via a user interface of the cellular client electronic device, at least one user input that requests (“FIG. 5 is a flowchart representing signals exchanged between the provider software agent, the gateway or network base station, and a stereo headset or playback station when a request is made by a subscriber to listen to an audio channel in the system of FIG. 1”, [0017]), at least 
displaying, at least in part, via the display subsystem, the media playlist (“output device is the display of a cellular phone.”, Claim 22, and “the present invention which provides in one aspect a system for transmitting audio data files which includes a service provider server for storing a number of audio data files and categorization data for the audio data files. A data transmitting device is provided which includes 
Swanson discloses a playback device for wirelessly transmitting and receiving audio data files by accessing service provider server but does not explicitly disclose providing configuration-related information to a device application to be executed by the cellular client electronic device.
However, Leem teaches the remote server system is to receive configuration-related information generated via an application to be executed by a computer, the configuration-related information to be provided, via the wireless communication, from the remote server system to a device application to be executed by the cellular client electronic device, the configuration-related information to be used in 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the playback device for wirelessly transmitting and receiving audio data files by accessing service provider server as disclosed by Swanson with Leem’s system for providing configure related information to be executed by the cellular client electronic device, with the motivation to provide a system that is capable of providing a suitable, user friendly display of playlist to the user in a system where the cell phone functionality will be provided by remote configuration, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Neither Swanson nor Leem explicitly teach displaying, at least in part, via the display subsystem, at least one icon in association with the another media data item and the media playlist, the at least one icon being to indicate that the another media data item is remotely stored, at least in part, at the remote server system instead of being stored, at least in part, in the storage. However, Qureshey teaches an network enabled audio device displaying, at least in part, via the display subsystem, at least one icon in association with the another media data item and the media playlist, the at least one icon 
With respect to claims 52, 59, 66 and 73:
Swanson discloses the storage comprises flash storage; the cellular client electronic device also is configured to execute, when the cellular client electronic device is in the operation, an operating system that is based, at least in part, upon a Linux operating system; and the media data item and the another media data item comprise media tracks (“As also depicted in FIG. 1, a user having a 2.5 G or 3 G cell phone 64 can link to the service provider 36 over the Internet 30. As depicted in FIG. 1, an ASIC 65 is provided in the cell phone 64 to permit the cell phone to obtain authorization from the service provider 36 to access the user's files. A headset 66 is also provided with a similar ASIC 68 to permit the headset to communicate 70 with the ASIC 65 of the cell phone 64. It is envisioned that in the preferred embodiment of at least the cell phone, the functionality provided by the ASIC 65 will be provided by software stored in the existing memory of the phone.”, [0028])
With respect to claims 53, 60, 67 and 74:
Swanson discloses the cellular client electronic device is configured to wirelessly receive, when the cellular client electronic device is in the 
With respect to claims 54, 61, 68 and 75:
Swanson discloses the cellular client electronic device is configured to display, when the cellular client electronic device is in the operation, via the display subsystem, respective icons in association with respective media data items in the media playlist; and the respective icons are to indicate whether the respective media data items are stored in the remote 
With respect to claims 55, 62, 69 and 76:
Swanson discloses the media playlist is configurable to be associated with at least one user selected genre, the at least one user selected genre being at least one of a plurality possible genres; and the remote server system is configured to store: respective users’ musical preference data; metadata associated with the media data items of the media playlist; and listening trend data (“The process of creating a play list will now be described in connection with FIGS. 10A and 10B. Following the serial number check procedure 252, a command will be sent from the service provider 36 triggering a library query message 340 at the headset 66. In response, the headset 66 will provide a message to the user to select whether to search by artist or genre 342. If the user elects to search by genre 344 by saying "genre" into the microphone 72, the service provider 36 will then issue a command to identify the genre 346. In response to this command 346, the headset 66 will play a message to the user asking them to state the genre name 348. The user then states the genre name 350. Identification of the genre name prompts the service provider 36 to send 
With respect to claims 56, 63, 70 and 77:
Swanson discloses the cellular client electronic device comprises: a cellular telephone; personal data assistant device; and/or wireless email device (“As also depicted in FIG. 1, a user having a 2.5 G or 3 G cell phone 64 can link to the service provider 36 over the Internet 30. As depicted in FIG. 1, an ASIC 65 is provided in the cell phone 64 to permit the cell phone to obtain authorization from the service provider 36 to access the user's files. A headset 66 is also provided with a similar ASIC 68 to permit the headset to communicate 70 with the ASIC 65 of the cell phone 64. It is envisioned that in the preferred embodiment of at least the cell phone, the functionality provided by the ASIC 65 will be provided by software stored in the existing memory of the phone.”, [0028])
Claims 57, 64, 71 and 78 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swanson and Leem and Qureshey. 
With respect to claims 57, 64, 71 and 78:
The combination of Swanson and Leem teaches a network enables device interacting with a remote server and configured to display playlist to the device user but the combination does not teach the type of dislay the user device has. However, Qureshey teaches the display subsystem comprises a liquid crystal display or a light emitting diode display (“The network-enabled audio device provides a display device, such as a Liquid Crystal Display (LCD) that allows the user to select playlists of music much like a jukebox.”, [0013])
Therefor it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the playback device for wirelessly transmitting and receiving audio data files by accessing service provider server as disclosed by Swanson and Leem’s system for providing configure related information to be executed by the cellular client electronic device with the type of display being a liquid crystal display as taught by Qureshey, with the motivation to provide a system that is capable of providing a suitable, user friendly display of playlist to the user in a system where the cell phone functionality will be provided by remote configuration, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant’s arguments filed on January 15, 2021 are considered and the 35 U.S.C. § 101 rejection of claims is hereby withdrawn and new grounds for claims rejection is provided. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Murali K. Dega/
Art Unit: 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697